Citation Nr: 1017748	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for skin cancer, 
included as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2006 and 
July 2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied the 
claim for service connection for skin cancer and granted 
service connection for PTSD, respectively.

In March 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issue of entitlement to total disability evaluation based 
on individual unemployability due to service-connected 
disabilities has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.

The issue of service connection for skin cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  
In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the July 2008 rating decision on appeal, the RO granted 
service connection for PTSD and assigned a 50 percent rating, 
effective from May 2, 2006.  

The Veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under this criteria, a 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF score of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF score of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.


It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

The Veteran in essence asserts that the current rating does 
not reflect the severity of his symptoms and that an 
increased rating is warranted.  The objective evidence of 
record, however, does not support his claim.  

Review of the claims file reveals that the Veteran received 
VA treatment for his diagnosed PTSD.  In August 2006, the 
Veteran complained of having difficulty sleeping, anxious 
mood, flashbacks, and a quick temper.  He stated that he 
drank to be able to sleep.  Mental status examination 
revealed symptoms of restless behavior, depressed and anxious 
mood, constricted affect, fair impulse control and judgment, 
limited interests, depressive and anxiety symptoms, 
nightmares, alcohol use, and sleeping problems.  The Veteran 
did not have problems with speech, attitude, hallucinations, 
thought process or content, suicidal or homicidal ideation, 
orientation, memory, insight, abstract thinking, energy, 
irritability, or drug use.  The Veteran was diagnosed as 
having PTSD, dysthymic disorder, and alcohol dependence and 
he was assigned a GAF score of 55.  

In October 2006, the Veteran complained of having suicidal 
thoughts due to medication that he discontinued taking.  He 
did report that his mood and sleep were better and his 
appetite was good.  Mental status examination was normal.  
The Veteran was diagnosed as having PTSD, dysthymic disorder, 
and alcohol dependence in remission and was assigned a GAF 
score of 58.  

In November 2006, the Veteran's mental status examination was 
again normal.  His diagnosis remained unchanged and he was 
assigned a GAF score of 65.  

In April 2007, the Veteran complained of having trouble 
sleeping and mood problems that "comes and goes."  Mental 
status examination revealed symptoms of mood as reported, 
almost full range of affect, and fair insight and judgment.  
The Veteran's diagnosis was unchanged and he was assigned a 
GAF score of 50.  


In March 2008, the Veteran was afforded a VA examination.  
The Veteran reported that he owned his own lawn care 
business, which he started about 6 or 7 years ago, and 
decided to work for himself because he had trouble getting 
along with people.  He worked about 20 hours a week and could 
not work more due to physical problems.  He sometimes did not 
go to work because of decreased motivation.  He had trouble 
with irritability, so he tended to stay to himself.  He also 
reported having problems concentrating.  He had worked for 
someone about 10 years ago for about 2 or 3 years and had 
trouble dealing with customers.  He stopped working there 
because the company went out of business.  He had been 
married to his second wife for 36 years and had a son and 
stepson.  He had a fair relationship with his wife, though it 
was negatively impacted by his irritability and withdrawal.  
He stated that he loved his children, but would withdraw 
himself because he was worried about loosing his temper.  He 
saw his son weekly when he was in town and golfed with him 
once or twice a year.  He denied having any close friends, 
though he had a casual friend, but had not seen him in a few 
years.  He was fairly close to his brother-in-law and saw him 
once every couple months.  He did enjoy fishing and went to 
church every week.  Mental status examination revealed 
symptoms of depressed mood, anxious affect, evidence of 
psychomotor agitation, nightmares, slightly impaired short-
term memory, and fair insight.  The Veteran was diagnosed as 
having PTSD and alcohol and cannabis abuse in remission and 
was assigned a GAF of 52.  The examiner stated that the 
Veteran exhibited considerable PTSD and depressive symptoms, 
but given that the Veteran has been drinking every day since 
Vietnam, it was difficult to know if the symptoms were a 
substance-induced mood disorder.  The Veteran reported having 
intrusive thoughts three to five times a week and nightmares 
two to three times a month.  He also described exaggerated 
startle reaction to loud noises or unexpected approaches; 
hypervigilance; irritability; avoidance of people; emotional 
detachment; problems sleeping; depression with low energy, 
low motivation, and fatigue; fluctuation of appetite; and 
thoughts of suicide about once or twice every 6 months, but 
denied any intention or plans.  The examiner found that the 
Veteran's symptoms impacted him considerably both socially 
and in terms of his employment, which certainly could be 
affected by his alcohol problem.  

During treatment in April 2008, the Veteran complained of 
having depression and problems sleeping.  Mental status 
examination was predominantly normal except for slightly 
anxious behavior.  The Veteran was diagnosed as having PTSD 
and alcohol abuse and was assigned a GAF score of 53.  In May 
2009, the Veteran complained of having nightmares, 
flashbacks, intrusive thought, and irritability.  His son 
took over the management of the Veteran's business.  The 
Veteran reported that his wife left on Friday and that they 
have had a very poor relationship for some time.  The Veteran 
denied having thoughts of suicide.  The Veteran was diagnosed 
as having PTSD and was assigned a GAF score of 50.  

In August 2009, the Veteran was afforded another VA 
examination.  The Veteran's reported symptoms basically 
mirrored those reported during the March 2008 VA examination.  
He stated that his wife left him three times during the past 
year due to his anger and irritability, though he denied ever 
being physically violent.  He also reported having poor 
motivation and turned his lawn care business over to his son 
over the past year as he just could not work anymore.  He 
reported that his anger problems caused him to loose 
contracts.  He also reported skipping basic hygiene one or 
two days a week due to poor motivation.  Mental status 
examination revealed symptoms of anxious affect.  The Veteran 
was described as generally alert and oriented to person, 
place, month, day and year.  Thought process was generally 
linear and history was adequate; insight was demonstrated.  
Spontaneous speech was grammatic, fluent and free of 
paraphasias.  The examiner noted that the Veteran presented 
with some difficulty with attention and memory.  There 
appeared to be a motivational component with his performance.  
When asked about auditory and visual hallucinations, the 
Veteran stated that he sometimes thought that he heard 
things, but did not have any overt psychosis.  He denied any 
current suicidal or homicidal ideation.  The Veteran was 
diagnosed as having PTSD and was assigned a GAF score of 52.  
The examiner stated that the Veteran did have difficulty 
during the mental status examination, but there was a 
motivational component and he refused to answer some 
questions.  The examiner also pointed out that there was a 
decrease in alcohol consumption since the last VA examination 
and that the Veteran's PTSD symptoms caused moderate 
impairment in social and occupational functioning.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The Veteran 
exhibits depression, nightmares, trouble sleeping, intrusive 
thoughts, irritability, anger, hypervigilance, exaggerated 
startle response, flashbacks, some short-term memory 
problems, and avoidance.  However, he has been assigned GAF 
scores of 55, 58, 65, and 50 during VA treatment and a GAF 
score of 52 during both VA examinations, assessments which 
indicate that the Veteran predominantly had moderate 
symptoms.  In addition, during the March 2008 VA examination, 
the examiner found that the Veteran's PTSD symptoms were 
considerable, but could not discount the affect of alcohol 
abuse on his symptoms and assigned a GAF score of 52, which 
indicates moderate symptoms.  Significantly, during the 
August 2009 VA examination, the Veteran's PTSD symptoms were 
specifically described as moderate by the examiner and it was 
noted that the Veteran's alcohol consumption had decreased.  
At the most recent examination, the Veteran did report 
skipping basic hygiene only once or twice a week, which does 
not indicate complete neglect of personal hygiene.  Finally, 
although the Veteran stated that his relationship with his 
wife is affected by his PTSD symptoms, the evidence does not 
show that the Veteran's disability resulted in an inability 
to establish and maintain effective work and social 
relationships.  The Veteran had a good overall relationship 
with his family, had a good relationship with his brother-in-
law, enjoyed fishing, went to church weekly, and was able to 
work until only about 2 years ago.  

Looking at the effect of the symptoms as a whole, the 
Veteran's disability picture does not more nearly approximate 
the criteria for a 70 percent rating.  As shown above, the 
treatment records do not show that the Veteran suffers from 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships.  Thus, the criteria for an increased 
rating have not been met.  

In this case, the Veteran's lay statements as to the severity 
of his symptoms have been considered.  The Board finds that 
the symptoms described do not support a higher rating for the 
Veteran's PTSD.  Accordingly, the preponderance of the 
evidence is against a rating higher than 50 percent for the 
Veteran's PTSD.  38 C.F.R. § 4.7, 4.130, Diagnostic Codes 
9411, 9440.

Extraschedular considerations

The Veteran has reported that his PTSD has interfered with 
his ability to work.  As such, the Board must adjudicate the 
issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's PTSD.  The Veteran's 
disability is manifested by impairment in social and 
occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Complete notice in accordance was sent in May 2006 and 
September 2008 and the claim was readjudicated in a January 
2009 statement of the case.  Mayfield, 444 F.3d at 1333.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on 
other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Board notes that during the March 2010 hearing, the 
Veteran stated that he had applied for Social Security 
benefits the week before.  As the Veteran's application has 
just been submitted, it does not appear that there are any 
Social Security Administration records relevant to the 
current claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied.


REMAND

The Veteran claims that his skin cancer, diagnosed as basal 
cell carcinoma, was caused by exposure to herbicides during 
his service in Vietnam.

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.   

Although the Veteran did serve in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, the Veteran's 
diagnosed basal cell carcinoma is not a presumptive 
disability based on exposure to Agent Orange.  See 38 C.F.R. 
§ 3.309(e).  The Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  

While service connection may not be warranted on a 
presumptive basis, the record does contain a private medical 
opinion dated February 2008 which stated that it was at least 
as likely as not that the Veteran's skin cancer was related 
to herbicide exposure.  In addition, the physician stated 
that he did not believe that the Veteran's skin cancer was 
related to his occupation or recreation.  Also of record is a 
VA examination report dated August 2009, which stated that 
the Veteran's basal cell carcinoma was less likely than not 
secondary to Agent Orange exposure as it is not a presumptive 
disorder for Agent Orange.  Neither of these opinions offered 
any rationale or support for their conclusions such that the 
Board could consider and weigh it against other evidence of 
record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As 
such, a remand is required to correct this deficiency.

On remand, both the VA and the private physician should be 
contacted to provide rationale and support for the provided 
opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the private physician who 
provided the February 2008 opinion and 
request that the physician provide 
rationale and support for the opinion.  
All efforts to contact that physician 
should be documented.

2.  Return the claims folder to the VA 
physician who provided the August 2009 
opinion for an addendum, to include a 
rationale and support for the opinion 
offered.  If that examiner is 
unavailable, request an appropriate VA 
physician to provide an opinion regarding 
the nature and likely etiology of the 
Veteran's skin cancer, including basal 
cell carcinoma.  The claims file must be 
made available to the examiner for review 
prior to the examination.  If the 
examiner determines that an examination 
is warranted, schedule the Veteran for an 
appropriate VA examination.  

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any skin 
cancer found to be present.  The examiner 
should state whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current skin cancer had its onset during 
active service or is related to any in-
service disease or injury, including from 
herbicide exposure or other toxins.

A detailed rationale for any opinion 
expressed should be provided.


3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional 
evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


